ORDER
The Disciplinary Review Board on January 26, 1996, having filed with the Court its decision concluding that NEAL F. HEALY of LIVINGSTON, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for acting with gross neglect in his handling of an estate matter, in violation of RPC 1.1(a), and for failing to cooperate with the disciplinary authorities, in violation of RPC 8.1(b);
And the Disciplinary Review Board having further concluded that respondent should be required to complete eight hours of courses in professional responsibility prior to reinstatement to practice;
And NEAL F. HEALY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that NEAL F. HEALY is hereby suspended from practice for a period of three months and until the further Order of the Court, effective June 10, 1996; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice respondent shall submit proof of his successful completion of eight hours of courses in professional responsibility; and it is further
*586ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.